DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 1-43 and 47 are cancelled.
Claims 44-46 and 48-54 are allowed.

Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 02/16/2021, with respect to claim 44 have been fully considered and are persuasive in view of the new amendments to the claims.  The rejection of claim 44 has been withdrawn. 

Allowable Subject Matter
Claims 44-46 and 48-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 44 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Law et al (US PUN 20020120332) discloses an external headpiece for use with a cochlear implant, the headpiece comprising: an external headpiece housing defining an exterior: an induction coil within the external headpiece housing configured to transmit audio signals to the cochlear implant; signal processing electronics, within the external headpiece housing and operably connected to the microphone and to the induction coil, configured to generate stimulation parameters; 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following claim 1: a microphone within the external headpiece housing; a switch associated with the exterior of the external headpiece housing: and a rechargeable battery within the external headpiece housing operably connected to the induction coil such that the induction coil provides energy to charge the rechargeable battery when the induction coil is inductively coupled to a transmitter coil through which current is passing.

Claim 49 recites similarly allowable subject matter as claim 44 above, thus claim 49 is allowed for the same reason as claim 44.

Claims 45-46, 48 and 50-54 are allowed based on their respective dependency from either one of claim 44 or claim 49.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.